Citation Nr: 1428825	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  06-29 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for right lower extremity radiculopathy prior to January 19, 2010.

2.  Entitlement to a compensable rating for left lower extremity radiculopathy prior to March 12, 2009.

3.  Entitlement to a compensable rating for right upper extremity radiculopathy prior to January 11, 2011.

4.  Entitlement to a compensable disability rating for left upper extremity radiculopathy prior to January 11, 2011.

5.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and T.S.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran had active service from December 1982 to April 1985, and from October 1986 to January 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of May 2005 and December 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, and St. Petersburg, Florida, respectively.  The first rating action granted service connection for degenerative disc disease of the cervical spine and lumbar spine.  Each disorder was assigned a 10 percent disability rating.  In the December 2007 rating decision, the Veteran was awarded a 20 percent rating for his cervical spine disability, effective February 2, 2007.  Thus, when the claims originally came before the Board, the issues on appeal were characterized as entitlement to increased initial ratings for degenerative disc disease of the lumbar spine (lumbar spine disability) and degenerative disc disease of the cervical spine (cervical spine disability). 

The Veteran and T.S. provided testimony before the Board in April 2008.  In October 2009, the Board issued a Decision/Remand, which denied entitlement to increased evaluations for the orthopedic symptoms and manifestations produced by the service-connected back and neck disabilities.  However, with respect to the neurological symptoms and manifestations, the Board determined that additional medical data was needed, and so that portion of the case was returned to the Appeals Management Center (AMC) for additional action.  Subsequently, in April 2010, after additional medical testing was accomplished, the AMC issued a rating action that granted separate ratings for radiculopathy of the lower extremities.  However, a separate rating for radiculopathy of the upper extremities was denied.  

The Board remanded the case again in November 2010, advising that the AMC should have classified the issue as one involving entitlement to a separate rating instead of one involving service connection.  In May 2012, after further examination on January 11, 2011, the AMC granted "service connection" for radiculopathy of the right and left upper extremities, with 30 and 20 percent ratings assigned respectively, from January 11, 2011.  

The Board rendered a decision in November 2012 denying a rating in excess of 10 percent for right lower extremity radiculopathy prior to January 11, 2011 or in excess of 20 percent thereafter; denying a rating in excess of 10 percent for left lower extremity radiculopathy prior to January 11, 2011 or in excess of 20 percent thereafter; denying a compensable rating for right upper extremity radiculopathy prior to January 11, 2011 or in excess of 30 percent thereafter; and denying a compensable rating for left upper extremity radiculopathy prior to January 11, 2011 or in excess of 20 percent thereafter.  

The Board's decision was appealed to the United States Court of Appeals for Veterans Claims (Court).  In a December 2013 Order, the Court granted a Joint Motion for Remand, wherein it was decided not to disturb the Board's decisions denying a rating in excess of 10 percent for right lower extremity radiculopathy from January 19, 2010 and 20 percent from January 11, 2011; denying a rating in excess of 10 percent for left lower extremity radiculopathy from March 12, 1009 and in excess of 20 percent from January 1, 2011; denying a rating in excess of 30 percent for right upper extremity radiculopathy from January 1, 2011; and denying a rating in excess of 20 percent for left upper extremity radiculopathy from January 11, 2011.  However, the parties agreed that remand was necessary for the Board to address the issues listed on the cover page.  

The issue of entitlement to TDIU was remanded to the RO at the time of the Board's November 2012 decision.  It is unclear whether any action has been taken on it on remand and it is again REMANDED to the RO for additional action.  


FINDINGS OF FACT

1.  From February 1, 2005 to February 2, 2007, the Veteran nearly approximated mild but not moderate right sciatic nerve incomplete paralysis.  

2.  From February 2, 2007 to March 12, 2009, the Veteran did not nearly approximate at least mild right sciatic nerve incomplete paralysis.  

3.  From March 12, 2009 to January 19, 2010, the Veteran nearly approximated mild but not moderate right sciatic nerve incomplete paralysis.

4.  From February 1, 2005 to February 2, 2007, the Veteran nearly approximated mild but not moderate left sciatic nerve incomplete paralysis.  

5.  From February 2, 2007 to March 12, 2009, the Veteran did not nearly approximate at least mild left sciatic nerve incomplete paralysis.  

6.  From February 1, 2005 to February 2, 2007, the Veteran nearly approximated mild but not moderate right and left ulnar nerve incomplete paralysis.  

7.  From February 2, 2007 to January 19, 2010, the Veteran did not nearly approximate at least mild right or left ulnar nerve incomplete paralysis.  

8.  From January 19, 2010 to January 11, 2011, the Veteran nearly approximated mild but not moderate right and left ulnar nerve incomplete paralysis.  



CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but not higher, for right lower extremity radiculopathy from February 1, 2005 to February 2, 2007 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.124a, Diagnostic Code 8720 (2013).

2.  The criteria for a compensable rating for right lower extremity radiculopathy from February 2, 2007 to March 12, 2009 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.124a, Diagnostic Code 8720 (2013).

3.  The criteria for a 10 percent rating, but not higher, for right lower extremity radiculopathy from March 12, 2009 to January 19, 2010 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.124a, Diagnostic Code 8720 (2013).

4.  The criteria for a 10 percent rating, but not higher, for left lower extremity radiculopathy from February 1, 2005 to February 2, 2007 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.124a, Diagnostic Code 8720 (2013).

5.  The criteria for a compensable rating for left lower extremity radiculopathy from February 2, 2007 to March 12, 2009 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.124a, Diagnostic Code 8720 (2013).

6.  The criteria for a 10 percent rating, but not higher, for right and left upper extremity radiculopathy from February 1, 2005 to February 2, 2007 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.124a, Diagnostic Code 8516 (2013).

7.  The criteria for a compensable rating for right or left upper extremity radiculopathy from February 2, 2007 to January 19, 2010 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.124a, Diagnostic Code 8516 (2013).

8.  The criteria for a 10 percent rating, but not higher, for right and left upper extremity radiculopathy from January 19, 2010 to January 11, 2011 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.124a, Diagnostic Code 8516 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in March 2004 and July 2006 letters.  The claims were subsequently readjudicated in supplemental statements of the case.  Mayfield, 444 F.3d at 1333.

The duty to assist has also been met.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran in June 2004, February 2007, March 2009, January 2010, and January 2011; and afforded the Veteran the opportunity to give testimony before the Board.  The VA examinations were adequate as they provide sufficient information to rate the disabilities at issue.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO complied with the Board's remands by obtaining evidence and readjudicating the claims.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  It is possible to award separate percentage evaluations for separate periods based on the facts found during the appeal period.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

For the period under consideration, the Veteran's lower extremity neuropathy has been evaluated under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8720, for neuralgia of the sciatic nerve.  The January 2010 VA examiner noted the presence of both neuritis and neuralgia.  DC 8520 pertains to paralysis of the sciatic nerve.  Under DC 8520, an evaluation of 10 percent is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating requires moderate incomplete paralysis, and a 40 percent rating requires moderately severe incomplete paralysis of the external popliteal nerve.  A 60 percent evaluation requires severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  An 80 percent rating requires complete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or lost.  

Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  38 C.F.R. § 4.123.  38 C.F.R. § 4.124a, DC 8522.  Neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  Thus, neuralgia can be assigned a maximum disability rating of 20 percent.  38 C.F.R. § 4.124a, DC 8720.

For the period under consideration, the Veteran's upper extremity neuropathy is rated under 38 C.F.R. § 4.124a, DC 8516, for paralysis of the ulnar nerve, which was identified on VA examination in January 2011.  Under DC 8516, mild incomplete paralysis of the ulnar nerve warrants a 10 percent rating for either upper extremity.  Moderate incomplete paralysis warrants a 30 percent rating for the major (in this case, the Veteran's right) upper extremity, and a 20 percent rating for the minor one.  Severe incomplete paralysis warrants a 40 percent rating for the major extremity and a 30 percent rating for the minor one.  Complete paralysis of the ulnar nerve, with a griffin claw deformity, due to flexor contraction of the ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb, flexion of wrist weakened, warrants a 60 percent rating for the major extremity and a 50 percent rating for the minor extremity.  

The term "incomplete paralysis," indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

In every instance where the schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 .

On VA examination in June 2004, the Veteran's position sense was intact.  He had some decreased sensation in the right hand and all its fingers except the middle finger, and he had decreased sensation on the lower aspect of his right arm.  The left arm had decreased sensation in the lower arm, medial side of the arm, and in the hand and fingers.  He had decreased sensation in the posterior right leg and also in the left leg on its medial side and in its lower leg side.  Both feet had normal sensation.  He was able to do deep knee bends, tandem walk, and walk on his heels and toes.  Reflexes were +1 in the upper extremities and +2 in the lower extremities.  Degenerative disc disease of the lumbar and cervical spines was diagnosed.  

On VA examination on February 2, 2007, the Veteran did not mention any neurological problems and he reported that he had no impaired function.  Neurological examination showed no focal neurologic deficits, no sensory or motor abnormalities, no weakness or muscle atrophy, and no abnormality in deep tendon reflexes bilaterally.  The diagnoses were degenerative disc disease of the cervical and lumbar spine.  

On VA spine examination on March 12, 2009, the Veteran's cranial nerves were intact, deep tendon reflexes were symmetric, and muscle tone was 5/5 in the bilateral lower extremities.  A detailed motor examination showed 5/5 (active movement against full resistance) for elbow, wrist, and finger flexion and extension, and for finger abduction and thumb opposition.  It also was 5/5 for bilateral hip flexion and extension, knee extension, and ankle dorsiflexion and plantar flexion, and for great toe extension.  Muscle tone was normal with no atrophy.  Sensory examination was normal for vibration in the left and right upper and lower extremities, and for light touch in the upper extremities.  It was impaired for pain in the left and right upper and lower extremities, and for light touch in the lower extremities.  Biceps, triceps, brachioradialis, finger, knee, and ankle jerks were 2+ or normal bilaterally, as was plantar flexion of the left and right foot.  The diagnoses again were degenerative disc disease of the lumbar and cervical spine.  

On VA examination on January 19, 2010, the Veteran complained of numbness in the 4th and 5th digit of his left hand and intermittent achiness of the entire left hand.  He stated that while laying to sleep and raising both arms above his head, both his hands become numb.  Motor examination revealed no motor deficits in the upper or lower extremities bilaterally with strength 5/5 in the upper and lower extremities.  Sensory function was normal for the upper extremities bilaterally, for vibration, pain, light touch, and position sense.  In the lower extremities, vibration sense was normal but there was decreased pain and light touch sensation in the heels of the feet, in the S1 nerve distribution.  Reflexes were 2+ or normal at the biceps, triceps, brachioradialis, fingers, knees, and ankles, and in the plantar areas bilaterally.  There was no muscle atrophy or abnormal muscle tone or bulk, nor were there any tics, tremors, or other abnormal movements.  The diagnoses were no clinical evidence of radiculopathy of the bilateral upper extremities; and radiculopathy of the S1 nerve distribution bilaterally in the lower extremities.  Paralysis was absent there but neuritis and neuralgia were present.  The current impairment on the S1 nerve distribution was mild with incomplete paralysis of the affected nerve bilaterally.  

On VA neurology examination on January 11, 2011, the Veteran stated that he gets numbness all the time down both upper extremities in the ulnar distribution but down to his little finger bilaterally.  There were no flare ups.  The Veteran also reported that he gets numbness all the time down both of his lower extremities, starting from his lower back, in the sciatic nerve distribution down to his toes, and that it was worse in the left lower extremity than in the right.  There were no flare ups.  On examination, elbow and wrist flexion and extension were 5/5 bilaterally, as were finger flexion and abduction, thumb opposition, hip flexion and extension, knee extension, and ankle dorsiflexion and plantar flexion.  Great toe extension was also 5/5 and muscle tone was normal with no atrophy.  Upper and lower extremity vibration was 2/2.  Pain sensation was 1/2 in the right and left upper and lower extremities.  Light touch sensation was 2/2 in the upper extremities and 1/2 in the lower extremities bilaterally.  Reflexes were 2+ in the biceps, triceps, and brachioradialis bilaterally, and for finger, knee, and ankle jerks, and normal for plantar bilaterally.  The diagnoses were peripheral neuropathy in the ulnar nerve distribution bilaterally, mild to moderate, due to cervical disc disease; and peripheral neuropathy in the sciatic nerve distribution, mild to moderate.  

Right lower extremity

Concerning the Veteran's right lower extremity radiculopathy, the Board finds that from February 1, 2005 to February 2, 2007, a 10 percent rating, but not higher, is warranted, as he had or nearly approximated mild, but not moderate, right sciatic nerve incomplete paralysis.  The VA examination in June 2004 showed decreased sensation in the posterior right leg, supporting mild incomplete paralysis, but all other right lower extremity findings were normal.  This combined with only decreased sensation in the posterior right leg supports no more than mild incomplete paralysis.  

The Board next finds that from February 2, 2007 to March 12, 2009, a compensable rating is not warranted for the right lower extremity radiculopathy, as not even mild incomplete paralysis of the right sciatic nerve was nearly approximated.  On VA examination on February 2, 2007, there were no focal neurologic deficits, sensory or motor abnormalities, weakness, muscle atrophy, or deep tendon reflexes abnormalities, and the Veteran mentioned no neurological problems and reported no impaired functioning.

From March 12, 2009 to January 19, 2010, a 10 percent rating, but not higher, is warranted, for the right lower extremity radiculopathy, due to mild but not moderate right sciatic nerve incomplete paralysis.  On VA examination on March 12, 2009, the impairment for pain and light touch in the right lower extremity was supportive of mild incomplete paralysis of the Veteran's right sciatic nerve.  Accordingly, a 10 percent rating will be assigned from that date.  A rating higher than 10 percent, however, cannot be assigned from March 12, 2009 to January 19, 2010, as moderately severe incomplete paralysis was not present or nearly approximated.  On examination on March 12, 2009, the Veteran's deep tendon reflexes were symmetric and tone was 5/5 in the right lower extremity.  Motor examination was 5/5 for hip flexion and extension, knee extension, and ankle dorsiflexion and plantar flexion, and for great toe extension, and muscle tone was normal with no atrophy.  Sensory examination was normal for vibration and light touch.  These and the other findings preponderate against moderate incomplete paralysis of the sciatic nerve.  

Left lower extremity

Concerning the left lower extremity radiculopathy, the Board finds that from February 1, 2005 to February 2, 2007, a 10 percent rating, but not higher, is warranted, as mild but not moderate incomplete paralysis was present or nearly approximated.  The VA examination in June 2004 showed some decreased sensation in the Veteran's left leg and foot, but none elsewhere.  His foot had normal sensation and he was able to do deep knee bends, tandem walk, and walk on his heels and toes.  

From February 2, 2007 to March 12, 2009, the Board finds that a compensable rating is not warranted for left lower extremity radiculopathy, as mild incomplete paralysis of the left sciatic nerve was not present or nearly approximated.  On VA examination in February 2007, there were absolutely no focal neurologic deficits, sensory or motor abnormalities, weakness, muscle atrophy, or deep tendon reflex abnormalities, and this is satisfactory evidence that mild incomplete paralysis was not present or nearly approximated.

Upper extremity radiculopathy

Concerning the bilateral upper extremity radiculopathy, the Board concludes that from February 1, 2005 to February 2, 2007, a 10 percent rating, but not higher, is warranted for each upper extremity, as mild but not moderate incomplete paralysis of the ulnar nerves was nearly approximated.  The June 2004 VA examination showed some decreased sensation in the right hand and all of its fingers except for the middle one, and decreased sensation on the lower aspect of his right arm.  The left arm had decreased sensation in the lower arm, in the medial side of the arm, and in the hand and fingers.  Reflexes were 1+ in each upper extremity.  Very significant function remained in each upper extremity, working against moderate incomplete paralysis.  

From February 2, 2007 to January 19, 2010, the Board finds that a compensable rating is not warranted for either right or left upper extremity radiculopathy, as mild incomplete paralysis of either ulnar nerve was not present or nearly approximated.  On VA examination on February 2, 2007, there were no pertinent complaints and the neurological examination was completely normal.  

From January 19, 2010 to January 11, 2011, a 10 percent rating, but not higher, is warranted for both right and left upper extremity radiculopathy, as mild but not moderate incomplete paralysis of each ulnar nerve was nearly approximated.  While the clinical findings were normal on VA examination on January 19, 2010, the Veteran had complained of left hand numbness at that time; and at the time of the January 11, 2011 VA examination, he reported numbness all the time down both of his upper extremities in the ulnar nerve distribution.  This is considered as having been in existence prior to the date of the January 11, 2011 VA examination.  No evidence contradicts it.  

Extraschedular consideration 

The discussion above reflects that the symptoms of the Veteran's neurological disabilities, namely intermittent pain, numbness and abnormal sensations, are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A 10 percent rating, but not higher, is granted for right lower extremity radiculopathy from February 1, 2005 to February 2, 2007, subject to the controlling regulations applicable to the payment of monetary benefits.  

A compensable rating for right lower extremity radiculopathy from February 2, 2007 to March 12, 2009 is denied.

A 10 percent rating, but not higher, is granted for right lower extremity radiculopathy from March 12, 2009 to January 19, 2010, subject to the controlling regulations applicable to the payment of monetary benefits.  

A 10 percent rating, but not higher, is granted for left lower extremity radiculopathy from February 1, 2005 to February 2, 2007, subject to the controlling regulations applicable to the payment of monetary benefits.  

A compensable rating for left lower extremity radiculopathy from February 2, 2007 to March 12, 2009 is denied.

A 10 percent rating, but not higher, is granted for right upper extremity radiculopathy from February 1, 2005 to February 2, 2007, subject to the controlling regulations applicable to the payment of monetary benefits.

A 10 percent rating, but not higher, is granted for left upper extremity radiculopathy from February 1, 2005 to February 2, 2007, subject to the controlling regulations applicable to the payment of monetary benefits.

A compensable rating for right or left upper extremity radiculopathy from February 2, 2007 to January 19, 2010 is denied.  

A 10 percent rating, but not higher, is granted for right upper extremity radiculopathy from January 19, 2010 to January 11, 2011, subject to the controlling regulations applicable to the payment of monetary benefits.

A 10 percent rating, but not higher, is granted for left upper extremity radiculopathy from January 19, 2010 to January 11, 2011, subject to the controlling regulations applicable to the payment of monetary benefits.

REMAND

As noted in the Board's November 2012 remand, the Veteran indicated during his January 2011 VA examination that he had lost 14 weeks from work in the last 12 month period due to neck, back, and head injuries.  Service connection is in effect for residuals of a closed head injury, degenerative disc disease of the lumbar and cervical spines and the upper and lower extremity radiculopathies they cause, loss of senses of smell and taste, sinusitis and allergic rhinitis, for a combined 80 percent rating currently.  The Board found at the time of the November 2012 remand that the facts in this case are sufficient to require forwarding to the RO a claim for a TDIU for consideration.  Rice v. Shinseki, 22 Vet. App. 447  (2009).  It does not appear that the development requested in the remand has been accomplished, likely because of the appeal to the Court.  Thus, the Board restates the earlier remand instructions and will remand the case again for compliance.  

Accordingly, the TDIU issue is hereby REMANDED for the following actions:

1.  The RO should undertake all necessary development and formally adjudicate the TDIU issue.  

2.  If the TDIU claim is denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals
-


Department of Veterans Affairs


